Citation Nr: 0813194	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-21 290	)	DATE
	)
	MERGED APPEAL	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
right knee disability.

2.  Entitlement to service connection for a left knee 
disorder, including secondary to the service-connected right 
knee disability.

3.  Entitlement to service connection for a low back 
disorder, including secondary to the service-connected right 
knee disability.

4.  Entitlement to service connection for an impulse control 
disorder, not otherwise specified, including secondary to the 
service-connected right knee disability and/or the 
medications prescribed for treatment of it.

5.  Entitlement to service connection for incompetent hiatus, 
with occasional acid reflux, including secondary to the 
service-connected right knee disability and/or the 
medications prescribed for treatment of it.

6.  Entitlement to service connection for arterial 
hypertension secondary to the service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2004 and December 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by X-
ray evidence of degenerative joint disease (i.e., arthritis) 
but, despite his subjective complaints, no objective clinical 
indications of instability and only slight resulting 
limitation of motion in this knee.  There also are no current 
objective clinical indications of weakness, lack of 
endurance, or premature fatigue after repetitive use.



2.  The veteran's service medical records show two instances 
of left knee injuries during service.  However, they were 
shown to be temporary, acute and transitory, traumas that 
resolved with treatment and did not result in permanent 
residual disability.  There is no competent medical nexus 
evidence suggesting any current left knee disorder is due to 
his military service, including those injuries, and any 
current left knee disorder also is less likely than not a 
result of his service-connected right knee disability.

3.  The veteran's service medical records show one instance 
of a back injury during service.  However, it was shown to be 
a temporary, acute and transitory, trauma that resolved with 
treatment and did not result in permanent residual 
disability.  There is no competent medical nexus evidence 
suggesting any current low back disorder is due to his 
military service, including that injury, and any current low 
back disorder also is less likely than not a result of his 
service-connected right knee disability.

4.  The veteran's service medical records make no reference 
to any neuropsychiatric condition during service nor is there 
evidence of any psychiatric treatment until many years after 
service.  As well, there is no competent medical nexus 
evidence suggesting any current psychiatric condition is due 
to his military service or that his service-connected right 
knee disability and/or the medications prescribed for 
treatment of it have caused or permanently worsened any 
present neuropsychiatric condition.

5.  The veteran's service medical records make no reference 
to any stomach or gastrointestinal disorder during service.  
There also is no competent medical nexus evidence suggesting 
any current stomach or gastrointestinal disorder is due to 
his military service - including either caused or 
permanently worsened by his service-connected right knee 
disability and/or the medications prescribed for the 
treatment of it.



6.  The veteran did not have arterial hypertension during 
service or within one year after his discharge, and there is 
no competent medical evidence otherwise suggesting this 
condition is due to his military service - including either 
caused or permanently exacerbated by his service-connected 
right knee disability.  A VA physician that examined him in 
September 2005 for a medical opinion concerning this, and who 
submitted an addendum to the report of that evaluation 
in November 2005, determined there was no correlation between 
the veteran's arterial hypertension and his service-connected 
right knee disability.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the right knee disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2007). 

2.  The veteran's left knee disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of, or aggravated by his service-connected right knee 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).

3.  The veteran's low back disorder was not incurred in or 
aggravated by his military service, may not be presumed to 
have been so incurred, and is not proximately due to, the 
result of, or aggravated by his service-connected right knee 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).

4.  The veteran's impulse control disorder was not incurred 
in or aggravated by service and is not proximately due to, 
the result of, or aggravated by his service-connected right 
knee disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

5.  The veteran's incompetent hiatus with occasional acid 
reflux was not incurred in or aggravated by service, may not 
be presumed to have been incurred in service, and is not 
proximately due to, the result of, or aggravated by his 
service-connected right knee disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

6.  The veteran's arterial hypertension was not incurred in 
or aggravated service, may not be presumed to have been so 
incurred, and is not proximately due to, the result of, or 
aggravated by his service-connected right knee disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in May and August 2005 (1) informed the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; (3) informed him of the information and evidence 
he was expected to provide; and (4) requested that he provide 
any evidence in his possession pertaining to his claims, or 
something to the effect that he should "give us everything 
you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  



VA also complied with the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The RO complied with the 
requirements in Dingess when it sent a VCAA notice letter in 
March 2006 discussing the downstream disability rating and 
effective date elements of the claims and then went back and 
readjudicated the claims in the June 2007 supplemental 
statement of the case (SSOC).  This is important to point out 
because the Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
22 Vet. App. 37 (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case at hand, the Board finds that the RO's May 2005 
notice letter, along with the SOC issued in May 2005 and the 
SSOCs issued in June 2005 and June 2007, comply with the 
Court's holding in Vazquez-Flores.  The SOC informed the 
veteran of the applicable rating criteria, i.e., the 
requirements (specific symptoms and their severity, etc.) for 
receiving a higher evaluation for his right knee disability.

The Board also finds that the veteran has been advised of the 
need to submit additional evidence as reflected by the notice 
of disagreement (NOD) in February 2005 and his 
representative's statement in January 2008.  Indeed, 
these documents specifically contend the veteran has medical 
evidence in support of his claim showing a worsening of his 
right knee disability.  Hence, his and his representative's 
statements concerning the worsening condition show an 
awareness (actual knowledge) of what is necessary to 
substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  The Board also sees that, during two VA 
examinations in April 2000 and September 2005, the veteran 
discussed how the worsening of his service-connected right 
disability affects his daily activities and employment.

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all 
pertinent medical records identified by the veteran and his 
representative.  In addition, VA furnished the veteran 
compensation examinations to determine the severity of his 
right knee disability as well as the etiology of his other 
claimed conditions - including whether they are somehow 
attributable to the right knee disability.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that 
no further assistance is needed to meet the requirements of 
the VCAA or Court.



II.  Whether the Veteran is Entitled to a Rating Higher than 
10 percent for his Right Knee Disability

Historically, the RO granted service connection for this 
disability in a November 1997 rating decision and assigned a 
10 percent rating for residuals of a right knee arthroscopy, 
status post incision and drainage of abscess with septic 
arthritis, small effusion, ganglion cyst, degenerative joint 
disease, retroactively effective from December 27, 1996, the 
date of receipt of the veteran's claim.  A more recent 
November 2007 RO decision also granted a temporary 100 
percent rating for this disability - effective October 22, 
2007, based on surgical treatment (a medial meniscectomy and 
chondral debridement) requiring convalescence.  See 38 C.F.R. 
§ 4.30 ("paragraph 30").  As of December 1, 2007, the prior 
10 percent rating resumed.  The veteran has since continued 
to request a higher rating for his right knee disability.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Governing Laws and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, VA resolves any reasonable doubt in the 
veteran's favor.  38 C.F.R. § 4.3.  Also, VA must take into 
account the veteran's entire medical history and 
circumstances when determining the appropriate rating.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  



Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  
But another recent Court decision held that in determining 
the present level of a disability for any increased-
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The RO already assigned what is tantamount to a "staged" 
rating by temporarily increasing the rating to 100 percent 
under 38 C.F.R. § 4.30.  However, the Board will also 
consider whether there are other occasions during the 
relevant time period at issue when the rating should 
increase.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).



The Court has held that VA adjudicators must analyze any 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2007).  However, the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Normal range of motion in the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

VA assigns an extraschedular evaluation if the case presents 
an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

VA rated the veteran's right knee disability partly under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, for 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved - 
which, here, are DC 5260 for flexion of the knee and DC 5261 
for extension.  

According to DC 5003, when limitation of motion would be 
noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, VA 
assigns a 10 percent rating for each major joint so affected, 
to be combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, VA assigns a 10 percent 
rating with X-ray evidence involving 2 or more major joints 
or 2 or more minor groups.  VA assigns a 20 percent rating 
with x-ray evidence involving 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.

In VAOPGCPREC 23-97, VA's General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, respectively, and 
that evaluation of a knee disability under both of these 
codes would not amount to pyramiding under 38 C.F.R. § 4.14 
(2007).  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate finding must be 
based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DCs 5260 or 5261, but it must 
at least meet the criteria for a zero-percent rating.

Here, though, a separate rating is not warranted under DC 
5257 since, despite the veteran's subjective complaints, 
there is no objective clinical evidence he has either 
recurrent subluxation or lateral instability in his right 
knee.

In VAOPGCPREC 9-04, (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2007), the General Counsel held that VA also may assign 
separate ratings for limitation of flexion and extension of 
the same knee.

Here again, though, a separate evaluation based on limitation 
of extension is not warranted because the veteran has full 
extension - meaning to 0 degrees, so no restriction in this 
direction of motion.

As already alluded to, DC 5260 provides for the evaluation of 
limitation of flexion of the knee.  VA assigns a 10 percent 
rating when the knee has flexion of 45 degrees and assigns a 
20 percent rating when it has flexion of 30 degrees.  
A 30 percent rating contemplates flexion limited to 15 
degrees.

DC 5261 provides for the evaluation of limitation of 
extension of the knee.  VA assigns a 0 percent rating when 
leg extension is 5 degrees.  VA assigns a 10 percent rating 
when the knee has extension of 10 degrees, and a 20 percent 
rating when it has 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent evaluation; extension limited 
to 30 degrees warrants a 40 percent evaluation; and a 50 
percent evaluation contemplates extension limited to 45 
degrees.

Where there is other impairment of the knee, including 
recurrent subluxation or lateral instability, VA assigns a 10 
percent rating where the resulting disability is slight, a 20 
percent evaluation for moderate disability, and 30 percent 
for severe disability.  38 C.F.R. § 4.71a, DC 5257.

DCs 5256 (for ankylosis of the knee), 5262 (impairment of the 
tibia) and 5263 (for genu recurvatum) are not applicable 
because the medical evidence does not show the veteran has 
this type of impairment.  Ankylosis, incidentally, favorable 
or unfavorable, is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See, 
e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move his right knee joint, by definition, it is not immobile 
so not ankylosed.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Analysis

Preliminarily, the Board will discuss a medical opinion 
regarding the diagnosis of a retear of the posterior horn of 
the medial meniscus and its possible relationship to the 
veteran's service-connected right knee disability.  The 
August 2004 VA examiner indicates there is an MRI of the 
right knee in December 1995 (three years after separation 
from service) indicating there is no evidence of a meniscal 
or ligamentous tear.  However, an MRI of the right knee in 
June 2004 showed a retear of the posterior horn of the medial 
meniscus and medial femorochondyle bone contusion.  The 
examiner therefore concluded this condition occurred sometime 
between December 1995 and June 2004, i.e., after the 
veteran's military service had ended.  The examiner therefore 
determined it is not at least as likely as not related to the 
veteran's service-connected right knee disability.  Hence, 
any additional disability from the retear of the posterior 
horn of the medial meniscus of the right knee bears no 
relationship to his service-connected right knee condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA 
adjudicators must be able to distinguish, by competent 
medical opinion, the extent of symptoms that are attributable 
to service-related disability from those that are not).

During his VA examination in August 2005, the veteran 
reported bilateral knee buckling, weakness and some 
unsteadiness due to knee buckling which prevents him from 
standing and walking for prolonged periods of time.  
Objective findings showed no swelling or erythema in either 
knee, but there is bilateral medial joint line tenderness.  
The bilateral McMurray's test was negative, but the veteran 
had a positive Lachman test in the right knee with a firm 
endpoint.  In addition, he did not have any valgus or varus 
instability in either knee and there was a negative posterior 
drawer test bilaterally.  Concerning range of motion, the 
examiner observed 140 degrees of flexion bilaterally and 90 
degrees with pain bilaterally - with extension to 0 degrees 
in both knees.  An MRI of the right knee found a small amount 
of intra-articular fluid but no meniscal tear to the ACL or 
PCL.  The examiner diagnosed bilateral knee arthralgia (i.e., 
pain), status post right knee abscess drainage and 
arthroscopy and effusion and left knee Baker's cyst.

With respect to the DeLuca criteria, the examiner indicated 
no functional loss due to pain, fatigue or weakness after 
repetitive testing.

During a more recent VA examination in June 2006, the veteran 
reported a needle-like pain inside the right knee joint 
associated with swelling, click sounds (crepitus) and 
locking.  He indicated that he has used a right knee brace 
for the past three years which helps with stability, but not 
pain management.  He also noted that his right knee had no 
episodes of dislocation or recurrent subluxation during the 
last year.  Objective findings showed no objective evidence 
of visual edema, effusion, instability, weakness, redness, 
heat or abnormal movement of the right knee.  He had guarding 
of the right knee, crepitation of the right knee joint, and a 
positive patellar grinding test.  The examiner found no 
evidence of ankylosis.  

Range of motion testing revealed active flexion of 10 
degrees, passive flexion of 140 degrees, active extension of 
-10 degrees, passive extension of 0 degrees.  The examiner 
explained that this active flexion is incompatible with 
walking and the veteran was able to walk unaided with a slow-
guarded gait.  In sum, the examiner opined that the veteran 
did not put forth much effort and that his active flexion was 
not an accurate reflection of the severity of his disability.  
The examiner noted that previous X-rays and MRIs have 
confirmed a diagnosis of right knee degenerative arthritis.  
Consequently, the examiner diagnosed right knee residuals of 
arthroscopy, status post incision and drainage of abscess 
with septic arthritis, small effusion, ganglion cyst, and 
degenerative joint arthritis.  

With respect to the DeLuca criteria, the examiner indicated 
that ,since the veteran did not put forth full effort, 
claiming severe pain, this doctor could not state if he was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination following repetitive use.

Hence, at worst, the veteran had flexion limited to 90 
degrees in his right knee (during his August 2005 VA 
examination), which, in turn is rated noncompensable, i.e., 
zero-percent disabling under DC 5260.  And it is worth 
reiterating this takes into account the additional functional 
impairment (including additional limitation of motion) from 
the DeLuca factors like pain, weakness, limited endurance, 
fatigue and flare-ups.  Although the VA examiner was unable 
to state any additional limitation based on DeLuca testing 
during the June 2006 VA examination, this testing did take 
place during the earlier August 2005 VA examination and, 
as mentioned, there were no objective clinical indications of 
pain, fatigue, weakness, or incoordination with repetitive 
testing.

Moreover, as already mentioned, the veteran's extension has 
always been 0 degrees or more, meaning full and completely 
normal, both when examined in August 2005 and again in June 
2006.  So, obviously, VA rates this normal extension as 
noncompensable (i.e., 0 percent) under DC 5261.

Summarily speaking, the veteran has no instability under DC 
5257 (despite his complaints to the contrary) and full 
extension and insufficient limitation of flexion to meet even 
the minimum 0 percent rating requirements under DCs 5260 and 
5261.  So considering that he already has a 10 percent rating 
for his right knee, which, under DC 5003 takes in account his 
arthritic pain (even, as here, in the absence of a 
compensable degree of limitation of motion), there is no 
basis for increasing the rating for this knee.  Thus, 
inasmuch as 10 percent represents the maximum level of 
disability in this knee since one year prior to filing his 
claim for a higher rating (except when, as mentioned, he had 
a temporary 100 percent convalescent rating under 38 C.F.R. 
§ 4.30), his rating may not otherwise be increased beyond 
this 
10-percent level - so not otherwise "staged" under Hart.

For these reasons and bases, the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for the right knee disability.  And since the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


Extraschedular Consideration

Moreover, the veteran has not shown that his service-
connected right knee condition has caused marked interference 
with his employment, meaning above and beyond that 
contemplated by his current schedular rating.  Indeed, he 
reported during an April 2000 VA examination that he worked 
in a factory and then as a purchase administrator and 
accountant for a private construction company.  When the 
company closed operations, he did not have a job and only 
sought another job once as a diesel mechanic for one week 
before he quit.  He appears to have chosen to stay unemployed 
because he is not performing the way he used to.  An October 
2005 mental status examination found he is able to walk 
without difficulties and has the training and education 
necessary to hold a paying job or establish his own business.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  The veteran also has 
not shown his disability has necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
application of the regular scheduler standards.  He has not 
been frequently hospitalized on account of this condition.  
Instead, except for his two surgeries, his evaluation and 
treatment has been primarily as an outpatient, not inpatient.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



III.  Whether the Veteran is Entitled to Service Connection 
for a Left Knee Disorder, Including Secondary to his Service-
Connected Right Knee Disability

The veteran claims that his left knee condition is due to an 
injury he sustained while in the military or, on an 
alternative theory of secondary service connection, 
was either caused or aggravated by his right knee disability.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 
3.306.  In general, service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability that is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  Also, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, he shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).



In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran's service medical records note two injuries to 
his left knee.  A March 1990 report indicates direct trauma 
to both knees while playing football.  Objective findings 
showed bilateral contusions (i.e., bruises) associated with 
mild discoloration but negative for effusion, Drawer sign, 
Lachman's and McMurray's.  The examiner diagnosed bilateral 
knee contusions.  Furthermore, a May 1991 report indicated 
bilateral knee pain from weight bearing and running long 
distances after his arthroscopic right knee surgery one year 
earlier (in January 1990).  However, his separation 
examination in October 1991 found his lower extremities, 
including strength and range of motion, were normal but for 
his status post right knee abscess.

If, as here, there is no evidence of a chronic condition 
during service, or this is legitimately questionable, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

A private MRI of the veteran's left knee by Dr. C.B. in 
August 2005 found a small joint effusion and a Baker's cyst, 
but no chondromalacia and normal bone marrow signal 
intensity.  The examiner diagnosed minute Baker's cyst with 
an otherwise unremarkable study.  

As already alluded to, VA furnished a compensation 
examination to determine whether the veteran's left knee 
condition is attributable to his military service or 
secondary to his already service-connected right knee 
disability.  When examined, he reported that he has 
experienced left knee pain for several years, but he denied 
any trauma to this knee.  So even by his own tacit admission, 
the two injuries to his left knee in service appear to have 
been acute and transitory with no permanent residual 
disability.  He currently complains of bilateral knee 
buckling, weakness and some unsteadiness due to knee 
buckling.  Objective findings showed no swelling or erythema 
in either knee.  The bilateral McMurray's test was negative, 
as was the Lachman's test in the left knee.  In addition, he 
did not have any valgus or varus instability in either knee 
and there is a negative posterior drawer test bilaterally.  
Concerning range of motion, the examiner noted 140 degrees of 
flexion bilaterally and 90 degrees with pain bilaterally - 
with extension to 0 degrees in both knees.  An MRI of the 
left knee found a minute Baker's cyst.  The examiner 
diagnosed bilateral knee arthralgia and left knee Baker's 
cyst.  

The examiner noted the veteran had left knee pain for several 
years without a direct trauma to the left knee.  The examiner 
explained that when the veteran developed the right knee 
abscess due to a parachuting injury to his right knee in 
January 1990, there were no complaints of left knee pain or 
related trauma.  MRIs of both knees are negative for 
ligamentous and meniscal tears but exhibit a small amount of 
fluid in the right knee and a Baker's cyst in the left knee.  
Moreover, both knees had full range of motion and strength.  
Hence, the examiner concluded the veteran's left knee 
condition is less likely than not a result of his service-
connected right knee condition.

Regarding current treatment, a VA examiner in October 2005 
found no atrophy, effusion, edema, or deformity in the 
veteran's left knee.  The examiner indicated tenderness on 
medial and lateral joint lines, on patellar tendon, 
peripatellar pain, and popliteal fossa.  A manual muscle test 
exhibited 5/5 knee extension and flexion.  The veteran had a 
negative McMurray's, but pain with patellar gliding.  X-rays 
revealed the bilateral medial joint spaces appeared mildly 
decreased in the erect position.  However, bony 
mineralization was normal and there were no significant 
degenerative changes.  The examiner diagnosed knee pain as a 
result of patella grinding.



Pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part and vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Since here, however, the veteran has a confirmed diagnosis, 
including to account for his left knee pain, the 
determinative issue is whether his current left knee disorder 
is somehow attributable to his military service, including by 
way of his already service-connected right knee disability.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Unfortunately, though, there is no competent evidence 
suggesting the veteran had a left knee disorder during 
service and no physician or other competent clinician has 
otherwise linked this condition to his military service, 
including by way of his already service-connected right knee 
disability.  Indeed, his earliest potential diagnosis of a 
left knee disorder was in August 2005, 13 years after his 
separation from service.  This lapse between his separation 
from active duty and the first diagnosis of a left knee 
disorder provides highly probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service 
which resulted in any chronic or persistent disability).



The veteran, however, still may establish his entitlement to 
service connection for a left knee condition if there is 
competent medical evidence otherwise linking this condition 
to his military service, including by way of his service-
connected right knee disability.  See 38 C.F.R. §§ 3.310(a) 
and (b), 3.303(d); Hickson v. West, 12 Vet. App. 247, 253 
(1999) (medical nexus requirement for service connection 
consists of a link between current disability and an 
identifiable in-service disease or injury).

As previously noted, however, the August 2005 examiner opined 
that it is less likely than not the veteran's left knee 
condition is a result of his service-connected right knee 
disability, either via a direct cause-and-effect relationship 
or even chronic aggravation.  

Although the veteran is competent to report symptoms (pain, 
etc.) he has experienced involving his left knee, he is not 
competent to etiologically link his current left knee 
condition to his military service or to his right knee 
disability.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007).  See also Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).

For these reasons and bases, the preponderance of the 
evidence is unfavorable, in turn meaning the benefit-of-the-
doubt doctrine does not apply and the Board must deny the 
claim.  38 C.F.R. § 3.102.

IV.  Whether the Veteran is Entitled to Service Connection 
for a Low Back Disorder, Including Secondary to his Service-
Connected Right Knee Disability

The veteran claims that his low back condition is due to an 
injury he sustained while in the military or, on an 
alternative theory of secondary service connection, 
was either caused or aggravated by his right knee disability.

The statutes and regulations governing this claim are the 
same as those governing the claim concerning his left knee, 
so will not be repeated.  See again 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310.

The veteran's service medical records note one injury to his 
back.  A February 1988 medical report notes a bilateral back 
spasm and 1-2 tenderness to range of motion of the L1-3 
paraspinal muscle.  The examiner diagnosed myofascial strain 
to the back.  However, the veteran's separation examination 
in October 1991 found his spine and other musculoskeletal 
were within normal limits.  

If, as here, there is no evidence of a chronic condition 
during service, or this is legitimately questionable, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Post-service VA outpatient records show treatment for chronic 
low back pain in August 1995.  A September 1995 record shows 
no evidence of spasms in the lumbar area with some limitation 
of motion.  There was no further treatment for a low back 
condition until nearly a decade later, in June 2005.

As already alluded to, VA furnished a compensation 
examination in August 2005 to determine whether the veteran's 
low back condition is attributable to his military service or 
secondary to his service-connected right knee disability.  
When examined, he reported that he had experienced chronic 
low back pain for several years and an acute exacerbation two 
months prior to the then current VA examination.  However, he 
also acknowledged that he did not remember any trauma or 
injury to his lower back.  The examiner reviewed X-rays and 
an MRI of the veteran's lumbosacral spine.  X-rays in August 
1995 revealed bilateral sacralization of L-5 without evidence 
of any abnormality of the vertebral body, disc spaces and 
neural elements.  His sacroiliac joint spaces were well 
preserved.  The examiner's impression was a normal 
lumbosacral spine and sacroiliac joints, except for the 
bilateral sacralization at L-5.  The examiner also noted that 
an MRI in June 2005 showed a bilaterally lumbarized S1 
vertebral body with a degenerated posterior concentric 
bulging disc, an L2-L3 mild degenerated posterior concentric 
disc bulge and L1-2 disc desiccation changes.  Range of 
motion testing of the thoracolumbar spine showed flexion of 
90 degrees, extension to 30 degrees, left and right lateral 
flexion of 30 degrees, and right and left lateral rotation of 
45 degrees.  

The examiner diagnosed lumbar sprain and degenerative disc 
disease.  He then explained that, at the time of the right 
knee abscess and drainage in 1990, there were no complaints 
of back pain.  He further indicated the June 2005 MRI showing 
degenerative disc disease may be secondary to normal changes 
of aging.  Hence, he concluded the veteran's lumbar 
degenerative disc disease and lumbar strain are less likely 
than not a result of his right knee disability.

Regarding current treatment, an X-ray of the veteran's 
lumbosacral spine revealed there is loss of lumbar lordosis 
compatible with muscle spasm.  His disc spaces and vertebral 
body heights are well preserved.  February and March 2005 
private treatment records from Dr. E.A. note the veteran 
reported back spasms and low back pain.  This examiner 
provided an assessment of increasing back pain.

An October 2005 X-ray revealed minimal early osteophyte 
formation at L3 on the lateral view, an intact sacroiliac 
joint, and no spondylolysis or spondylolisthesis.  The 
examiner's impression was normal examination with early 
anterior spondylotic disease at L3, not significant.

Since the veteran has a confirmed diagnosis, the 
determinative issue is whether his current low back disorder 
is somehow attributable to his military service, 
and in particular, his service-connected right knee 
disability.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Unfortunately, though, there is no competent evidence 
suggesting the veteran had a chronic (as opposed to acute and 
transitory) low back disorder during service, or arthritis 
within one year of his discharge, and no physician or other 
competent clinician has otherwise linked any current low back 
disorder to his military service.  Indeed, his earliest 
potential diagnosis of low back pain was in August 1995, 
3 years after his separation from service.  This lapse 
between his separation from active duty and the first 
diagnosis of a left knee disorder provides highly probative 
evidence against his claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

The veteran, however, still may establish his entitlement to 
service connection for a low back disorder if there is 
competent medical evidence otherwise linking this condition 
to his military service, including by way of his service-
connected right knee disability.  See 38 C.F.R. §§ 3.310(a) 
and (b), 3.303(d); Hickson v. West, 12 Vet. App. 247, 253 
(1999) (medical nexus requirement for service connection 
consists of a link between current disability and an 
identifiable in-service disease or injury).

As previously noted, however, the August 2005 examiner opined 
that it is less likely than not that the veteran's lumbar 
strain with degenerative disc disease is a result of his 
service-connected right knee disability.  The examiner 
suggested other factors, including simple aging, as a more 
likely cause.

Although the veteran is competent to report symptoms (low 
back pain, etc.) he has experienced, he does not have the 
necessary medical training and/or expertise to causally link 
any current low back disorder to his military service, 
including by way of his already service-connected right knee 
disability.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007).  See also Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).

For these reasons and bases, the preponderance of the 
evidence is unfavorable, in turn meaning the benefit-of-the-
doubt doctrine does not apply and the Board must deny the 
claim.  38 C.F.R. § 3.102.

V.  Whether the Veteran is Entitled to Service Connection for 
an Impulse Control Disorder, Including Secondary to his 
Service-Connected Right Knee Disability and the Medications 
taken for Treatment of it

The veteran claims that his impulse control disorder is 
directly attributable to his military service or, on an 
alternative theory of secondary service connection, 
was either caused or aggravated by his right knee disability 
or the medications prescribed for the treatment of it.

The statutes and regulations governing this claim are the 
same as those governing the claim concerning his left knee, 
so will not be repeated.  See again 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.310.

The veteran's service medical records make no reference to 
any impulse control disorder in service.  Indeed, his 
separation examination in October 1991 indicates that his 
mental status was normal.

If, as here, there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

As already alluded to, VA furnished a compensation 
examination in September 2005 to determine whether the 
veteran's impulse control disorder is attributable to his 
military service or secondary to his service-connected right 
knee disability or the medications prescribed for the 
treatment of it.  In reviewing the claims file, the examiner 
noted there is no evidence of any treatment or complaint 
related to a neuropsychiatric condition in service, nor is 
there any evidence of any psychiatric treatment until many 
years after service.  The examiner pointed out the veteran 
was first seen in the VA Mental Hygiene Clinic for screening 
in September 2005.  When examined, the veteran reported 
increased irritability and anger.  A mental status 
examination found him alert, aware and in contact with 
reality.  He had no impairment of his thought processes or 
communication and was not experiencing any hallucinations or 
delusions.  As well, his affect was adequate and his mood 
apprehensive and somewhat depressed.  He was well-oriented to 
person, place and time with no significant memory loss or 
impairment.  In terms of impaired impulse control, he 
acknowledged breaking things at home and feeling guilty 
afterwards.  

The examiner diagnosed impulse control disorder, not 
otherwise specified and strong borderline personality 
features with a Global Assessment of Functioning (GAF) score 
of 55.  Based on the evidence in the veteran's service 
medical records, post-service medical evidence, his other VA 
examinations regarding his service-connected condition and 
his additional claims, the examiner concluded that 
the veteran's present neuropsychiatric condition is not 
caused by or the result of his service-connected right knee 
disability and/or the medications prescribed for the 
treatment of it.

Regarding current treatment, during a mental status 
examination in December 2005, the veteran complained of 
problems controlling his temper.  He reported having had this 
problem for the past two years when he stopped working in an 
accounting firm because it was shut down.  He noted that he 
had seen a psychiatrist for seven months and received 
prescriptions for Trilafon, Xanax, Restoril and Doxepin.  
He reports sleeping only three hours per night and difficulty 
getting along with others.  The examiner diagnosed 
depression, not otherwise specified, rule out mood disorder 
due to a medical condition, malingering, impulse control, 
cluster B personality disorder as well as a GAF score of 60.  

Since the veteran has a confirmed diagnosis, the 
determinative issue is whether his current impulse control 
disorder is somehow attributable to his military service, 
including by way of his already service-connected right knee 
disability and the medications he takes for treatment of it.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Unfortunately, though, there is no competent evidence 
suggesting the veteran had an impulse control disorder during 
service, and no physician or other competent clinician has 
otherwise linked this condition to his military service.  
Indeed, his earliest potential diagnosis of an impulse 
control disorder was in September 2005, 13 years after his 
separation from service.  This lapse between his separation 
from active duty and the first diagnosis of a left knee 
disorder provides highly probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

The veteran, however, still may establish his entitlement to 
service connection for an impulse control disorder if there 
is competent medical evidence otherwise linking this 
condition to his military service, including by way of his 
service-connected right knee disability.  See 38 C.F.R. 
§§ 3.310(a) and (b), 3.303(d); Hickson v. West, 12 Vet. App. 
247, 253 (1999) (medical nexus requirement for service 
connection consists of a link between current disability and 
an identifiable in-service disease or injury).

As previously noted, however, the September 2005 examiner 
opined that it is less likely than not the veteran's impulse 
control disorder is a result of his service-connected right 
knee disability and/or medications prescribed for the 
treatment of it.  

Although the veteran is competent to report symptoms of what 
he believes was an impulse control disorder (e.g., outburst 
of anger, etc.), he is not competent to etiologically link 
this condition to his military service, including to his 
right knee disability and any medications he takes for 
treatment of it.  38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

For these reasons and bases, the preponderance of the 
evidence is unfavorable, in turn meaning the benefit-of-the-
doubt doctrine does not apply and the Board must deny the 
claim.  38 C.F.R. § 3.102.

VI.  Whether the Veteran is Entitled to Service Connection 
for Incompetent Hiatus, with Occasional Acid Reflux, 
Including Secondary to his Service-Connected Right Knee 
Disability and/or the Medications Prescribed for Treatment of 
it

The veteran claims that his stomach or gastrointestinal 
disorder is attributable to his military service or, on an 
alternative theory of secondary service connection, 
was either caused or aggravated by his right knee disability 
and/or the medications prescribed for treatment of it.

The statutes and regulations governing this claim are the 
same as those governing the claim concerning his left knee, 
so will not be repeated.  See again 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.310.

The veteran's service medical records make no reference to 
any stomach or gastrointestinal problem in service.  Indeed, 
his separation examination in October 1991 indicates his 
abdomen and viscera were within normal limits.

If, as here, there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

VA outpatient records show the veteran first complained of 
epigastric pain in March 1995.  An abdominal sonogram 
indicated that his liver, gallbladder, spleen, pancreas and 
right kidney were unremarkable - albeit with some 
calcification of the left kidney.  The examiner indicated 
these findings suggested the veteran had left nephrolithiasis 
(process-forming kidney stones) with no hydronephrosis.  
This doctor found no other abnormalities.  

As already alluded to, VA furnished a compensation 
examination in September 2005 to determine whether the 
veteran's disorder is attributable to his military service or 
secondary to his service-connected right knee disability 
and/or the medications prescribed for treatment of it.  When 
examined, the veteran had no complaints of abdominal 
discomfort.  However, he stated that his medication had 
worsened his stomach condition since 1989.  He noted 
intolerance to sauce, pasta and flour.  He denied any studies 
or work-up for a stomach condition or hospitalization for 
abdominal distress.  He noted constant heartburn and acid 
reflux after eating and believes that prescriptions of Motrin 
during active duty and from VA worsened his condition.  
Objective findings indicated his bowel sounds were depressed 
with left lower quadrant tenderness and epigastric 
tenderness.  An upper GI series in August 2005 revealed 
hepatomegaly with fatty liver infiltration and/or 
hepatocellular disease.  This doctor indicated that he would 
provide a diagnosis in an addendum after receiving pertinent 
test results.

The November 2005 addendum analyzed the test results from the 
veteran's upper GI series, which revealed wide incompetent 
hiatus with occasional reflux.  The examiner found no 
evidence of ulcerative or neoplastic disease.  The examiner 
diagnosed incompetent hiatus and acid reflux.  The examiner 
concluded there is no evidence of gastritis in this 
examination and that the veteran's incompetent hiatus is not 
pathophysiologically related to any medications for the 
treatment of any condition (so including his service-
connected right knee disability).  This doctor indicated the 
acid reflux is secondary to the incompetent hiatus.  

Regarding current treatment, VA outpatient records in March 
2006 show the veteran had bowel sounds present at all 
quadrants.  His abdomen was nontender, non-distended, soft 
and depressible with no masses or organomegaly.  Reports from 
April 2006 indicate a normal gastrointestinal examination 
with normal bowel sounds, liver, spleen with no ascites or 
tenderness or masses.  That same month, a CT of the abdomen 
and pelvis provided an impression of fatty liver 
infiltration, colonic diverticulosis without active 
inflammatory changes, left renal cyst, and tiny non-
obstructing bilateral nephrolithiasis.  A June 2006 sonogram 
found hepatomegaly with fatty liver infiltration and/or 
hepatocellular disease, left renal cortical cysts, 
nonobstructed nephrolithiasis and inadequate evaluation of 
the retro peritoneum due to abundant overlying bowel gas.  

Since the veteran has a confirmed diagnosis, the 
determinative issue is whether his current disorder is 
somehow attributable to his military service, including by 
way of his already service-connected right knee disability.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).



Unfortunately, though, there is no competent evidence 
suggesting the veteran had a relevant disorder during 
service, and no physician or other competent clinician 
has otherwise linked any current gastrointestinal condition 
to his military service.  Indeed, his earliest potential 
diagnosis of a stomach disorder was in March 1995, 3 years 
after his separation from service.  This lapse between his 
separation from active duty and the first diagnosis of a left 
knee disorder provides highly probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

The veteran, however, still may establish his entitlement to 
service connection for a gastrointestinal disorder if there 
is competent medical evidence otherwise linking this 
condition to his military service, including by way of his 
service-connected right knee disability.  See 38 C.F.R. 
§§ 3.310(a) and (b), 3.303(d); Hickson v. West, 12 Vet. App. 
247, 253 (1999) (medical nexus requirement for service 
connection consists of a link between current disability and 
an identifiable in-service disease or injury).

As previously noted, however, the November 2005 examiner 
opined that the incompetent hiatus was not 
pathophysiologically related to any medications the veteran 
is taking (so including for his service-connected right knee 
disability), and that his acid reflux is secondary to his 
nonservice-connected incompetent hiatus.  So the required 
linkage to service, including by way of the already service-
connected right knee disability, has not been established.

Although the veteran is competent to report symptoms (e.g., 
epigastric discomfort, reflux, etc.) that he has experienced, 
he is not competent to etiologically link these symptoms to 
his military service, including, again, by way of his 
service-connected right knee disability and the medications 
he takes for treatment of it.  38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

For these reasons and bases, the preponderance of the 
evidence is unfavorable, in turn meaning the benefit-of-the-
doubt doctrine does not apply and the Board must deny the 
claim.  38 C.F.R. § 3.102.

VII.  Whether the Veteran is Entitled to Service Connection 
for Arterial Hypertension, Including Secondary to his 
Service-Connected Right Knee Disability

The veteran claims that his arterial hypertension is a result 
of his military service, or, on an alternative theory of 
secondary service connection, was either caused or aggravated 
by his right knee disability.

The statutes and regulations governing this claim are the 
same as those governing the claim concerning the left knee 
disorder, so will not be repeated.  See again 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310.

The veteran's service medical records make no reference to 
arterial hypertension or a persistently elevated blood 
pressure problem in service.  Indeed, his separation 
examination in October 1991 indicates his blood pressure was 
118/72, so well within normal limits.  

If, as here, there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

As already alluded to, VA furnished a compensation 
examination in September 2005 to determine whether the 
veteran's arterial hypertension is attributable to his 
military service or secondary to his service-connected right 
knee disability.  The examiner's review of the claims file 
indicated the veteran had received his first diagnosis of 
hypertension just one year earlier.  During the examination, 
the veteran denied experiencing angina, palpitation, 
arrhythmia, fatigue or shortness of breath.  Objective 
findings indicated blood pressure readings of 139/87 with a 
heart rate of 67, 137/94 with a heart rate of 65 and 120/82 
with a heart rate of 62.  (Note:  38 C.F.R. § 4.104, 
Diagnostic Code 7101, defines "hypertension" as diastolic 
blood pressure predominantly 90mm or greater, or isolated 
systolic hypertension with systolic blood pressure 
predominantly 160mm or greater with diastolic reading less 
than 90mm)).  The veteran's heart had a regular rate and 
rhythm.  The examiner diagnosed arterial hypertension.

The examiner subsequently indicated in a November 2005 
addendum that there is no pathophysiological relationship 
between arterial hypertension and knee conditions.  This 
doctor therefore concluded the veteran's arterial 
hypertension is not caused by or a result of his service-
connected right knee disability.

Records from the local VA Medical Center (VAMC) in San Juan 
confirm the veteran has arterial hypertension.  So the 
determinative issue is whether his hypertension is somehow 
attributable to his military service, including by way of his 
already service-connected right knee disability.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



In evaluating this issue as to the likely etiology of the 
hypertension, all relevant evidence has been considered - 
both from during service and during the many years since.  
Concerning first the evidence during the veteran's military 
service, his service medical records (SMRs) are unremarkable 
for any indication of arterial hypertension, either in the 
way of a pertinent complaint, persistently elevated 
blood pressure, or diagnosis.  The blood pressure reading 
taken during the October 1991 examination for separation from 
service was 118/72 (systolic/diastolic), so well within 
normal limits.  There also is no indication of hypertension 
- certainly to a compensable degree of at least 10 percent, 
within one year after service.  This evidence goes against 
finding this condition was either directly or presumptively 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The veteran, however, still may establish his entitlement to 
service connection for arterial hypertension if there is 
competent medical evidence otherwise linking this condition 
to his military service, including by way of his service-
connected right knee disability.  See 38 C.F.R. §§ 3.310(a) 
and (b), 3.303(d); Hickson v. West, 12 Vet. App. 247, 253 
(1999) (medical nexus requirement for service connection 
consists of a link between current disability and an 
identifiable in-service disease or injury).

As previously noted, however, the VA examiner indicated in 
the November 2005 addendum to the report of his evaluation of 
the veteran that there is no pathophysiological relationship 
between arterial hypertension and knee conditions.  So this 
doctor concluded that the veteran's arterial hypertension is 
not caused or aggravated by his service-connected right knee 
disability.

Although the veteran is competent to report symptoms of what 
he believes was arterial hypertension, he is not competent to 
etiologically link this condition to his military service or 
to his right knee disability.  38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Hence, there is no indication of the onset of arterial 
hypertension in service, or within the one-year presumptive 
period after service, or otherwise suggesting this condition 
first diagnosed several years after service began during 
service or was caused or aggravated by the service-connected 
right knee disability.  Accordingly, there is no competent 
evidence directly or presumptively linking this condition to 
the veteran's military service, or secondarily by way of his 
right knee disability.  Moreover, since, for the reasons and 
bases discussed, the preponderance of the evidence is against 
this claim, there is no reasonable doubt to resolve in the 
veteran's favor, and the Board must deny the claim.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


